Citation Nr: 0938392	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  07-03 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a disability 
characterized as muscle spasms of the arms.

2.  Entitlement to service connection for a disability 
characterized by leg cramps.


WITNESS AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1967 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).

The Veteran testified before a Decision Review Officer at the 
RO in October 2007.  A transcript of his hearing has been 
associated with the record.

The Veteran's claims were previously before the Board and 
remanded in March 2009.


FINDINGS OF FACT

1.  A disability characterized as muscle spasms of the arms 
was not manifest during service and is not related to the 
Veteran's active service.

2.  A disability characterized by leg cramps was not manifest 
during service and is not related to the Veteran's active 
service.


CONCLUSIONS OF LAW

1.  A disability characterized as muscle spasms of the arms 
was not incurred in or aggravated by service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  A disability characterized by leg cramps was not incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claims.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim was received after the enactment of the 
VCAA.

A letter dated in February 2005 told the Veteran that VA 
would make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the Veteran's behalf.  The 
Veteran was informed of what the evidence needed to show in 
order to substantiate his service connection claims.

A March 2006 letter provided the Veteran with notice 
consistent with the requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

While complete VCAA notice in this case was not provided 
prior to the initial adjudication, the notice was provided 
and subsequently readjudicated by the RO in the supplemental 
statement of the case dated in July 2009, which was prior to 
the transfer and certification of the case to the Board.  The 
Board finds that the content of the notice provided to the 
Veteran fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The Veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

Although the Veteran received inadequate preadjudicatory 
notice, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  Shinseki v. Sanders, No. 07-1209 
(S. Ct. April 21, 2009).

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  The Veteran has not contended that any evidence 
relative to the issue decided herein is absent from the 
record.  The Veteran has been afforded an examination on the 
issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The examination, dated in April 2009, was 
conducted by a medical professional, who reviewed the claims 
file and medical history, solicited symptomatology and 
history from the Veteran, conducted a thorough examination, 
and provided conclusions with rationales based upon the 
evidence.  Therefore, the examination is adequate.  Nieves-
Rodriguez v. Peake, 22 Vet. App 295 (2008).  The Veteran's 
assertion that the examination was inadequate is non-specific 
and does not establish that the examination was inadequate.  
The fact that an examination was not performed by a medical 
doctor does not establish either an inadequate or incompetent 
examination.  It is clear that the examiner reviewed the file 
which contained in-service and post service reports and 
considered the lay statements.  In essence, there is an 
assertion that the examination opinion was inadequate because 
the complete service record was considered.  This fact 
establishes a thorough review rather than an inadequate 
opinion.

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to decide this appeal.


Analysis

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

As an initial matter, the Board notes that the Veteran has 
alleged that the claimed disabilities were incurred in 
combat.  His separation document indicates he was awarded a 
Purple Heart for the incident he contends resulted in his 
current disorders.  Therefore, the Board shall accept his 
statements as satisfactory lay evidence of service 
incurrence, if it is consistent with the circumstances of his 
service.  Service connection of such an injury may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 2002).

An August 1967 service treatment record shows the Veteran 
sprained his neck and had pain in his back.  He was 
restricted from prolonged standing, walking, or carrying over 
ten pounds.  The Veteran's November 1968 separation 
examination shows his upper and lower extremities were 
normal.  He indicated in a Report of Medical History that he 
was in very good health.  The Veteran specifically denied a 
history of neuritis, cramps in his legs, and painful joints.

In June 1984, the Veteran initiated a claim for VA benefits.  
He did not include a claim regarding his legs or arms.

A November 1989 private record listed only GERD as the 
Veteran's medical problems.  It was noted he incurred a 
concussion in 1968 while in Vietnam.

A December 1998 private record shows the Veteran complained 
of leg cramps in the lower extremities and asked about 
disability.

A November 2000 private treatment record shows the Veteran 
complained of cramping of his left leg at night.

A December 2002 private treatment record shows the Veteran 
complained of legs that cramped and asked about disability.

A January 2003 private record shows the Veteran complained of 
increased leg cramps.  They woke him up two to three times 
per night.  He also had them during the day.

In a February 2005 written statement, the Veteran indicated 
that, while performing duties on an armored personnel carrier 
in Vietnam, the Veteran hit a land mine.  He was blown off 
the vehicle.  Since that time, he had muscle spasms in his 
arms and leg cramps.

In October 2007, the Veteran testified at a hearing at the 
RO.  He described the accident and injury in service.  He 
complained of muscle spasms in his arms, with the left arm 
worse than the right.  He had leg cramps whenever he would 
bend or squat.  They were brought on by any activity.

In October 2007, the Veteran underwent VA examination in 
connection with other claims.  He complained of cramping in 
his hamstrings and calves.  They occurred spontaneously with 
any type of activity.  He was prescribed medicine for this.  
Following examination, the diagnosis was leg cramping in the 
lower extremities bilaterally, not caused by or related to 
the mild degenerative disc disease of the lumbar spine.

In April 2009, the Veteran underwent VA examination.  The 
examiner indicated the Veteran was treated for back pain on 
several instances in service.  On separation, there was no 
mention of neuritis or cramps in legs.  Records dated in 2008 
show the Veteran reported he had legs that cramped for 
several years, which had worsened recently.  Medication had 
not helped.  The Veteran currently complained of intermittent 
severe cramping in the inner thighs and the back of his 
thighs.  This occurred at night and was aggravated by 
activity during the day.  He relieved the symptoms by getting 
out of bed and stretching his legs.  He stated that he had 
these symptoms since service but they increased in the last 
few years.  The Veteran complained of tingling and cramping 
in the right arm that occurred about once every two months.  
Precipitating factors included using that arm for lifting.  
The symptom began when the Veteran started landscaping work 
in April 1990.  The Veteran indicated that he used machine 
guns while in the military and feels this caused his upper 
extremity disorder.  The Veteran believes he injured his legs 
when he incurred the land mine explosion in August 1967 and 
denied any treatment to his legs at that time.

On examination, muscle strength of the upper and lower 
extremities was 5/5 bilaterally.  There was no loss of muscle 
function.  The diagnoses were restless leg syndrome of the 
lower extremities and tendonitis of the right elbow.  The 
examiner indicated that the first medical evaluation for the 
Veteran's restless leg syndrome was done in 2002, almost 34 
years after his service.  There did not appear to be any 
chronic issue prior to 2002 relating to the restless leg 
syndrome.  Therefore, it was not caused by or resulted from 
service.

The examiner noted that the Veteran denied a history of a 
painful or trick shoulder or elbow upon separation from 
service.  He also stated that the symptoms in his right 
forearm started in 1990.  There are no medical entries 
showing problems with the right forearm or elbow.  Therefore, 
right elbow tendonitis was not caused by or resulted from 
service.

Based on a review of the evidence, the Board finds that 
service connection is not warranted for the Veteran's claims.  
As the Veteran was awarded a Purple Heart for his injury in 
service, the Board accepts his description of the event in 
August 1967 as correct, as long as it is consistent with his 
service, and in the absence of clear and convincing evidence 
otherwise.  We also note that in June 1967 he complained of 
numbness of both feet without other symptoms.  There was 
stocking hypesthesia and no muscle wasting.  The impression 
was conversion reaction and no evidence of peripheral 
neuropathy.

Nevertheless, there must be competent and credible evidence 
either that the Veteran incurred a chronic disability 
characterized as muscle spasms of the arms or leg cramps or 
that there is continuity of symptomatology of the 
disabilities since separation from service.  Here, the Board 
concludes that there is neither.

First, the Board finds that continuity of symptomatology has 
not been shown for either claimed disorder.  The Veteran is 
certainly competent to report his symptoms and his medical 
history.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  
However, the Board finds that his statements that attempt to 
establish continuity of symptomatology for either disability 
are not credible.  The Veteran stated in February 2005 that 
since his accident in service, he had experienced muscle 
spasms in his arms and leg cramps.  However, the other 
evidence of record, which is more probative, contradicts the 
Veteran's statements.  When examined for separation from 
service, the Veteran's extremities were normal, he indicated 
that he was in very good health, and he denied a specific 
history of neuritis, cramps in his legs, and painful joints.  
This Report of Medical History is a signed, sworn document 
completed by the Veteran at the time of his separation from 
service.  This contemporaneous evidence directly contradicts 
the Veteran's later assertion that his leg cramps and muscle 
spasms had been present since the August 1967 accident.

Furthermore, the Veteran originally filed a claim for VA 
benefits in June 1984 but did not raise a claim with regard 
to leg cramps or muscle spasms.  In this case, silence when 
the Veteran was otherwise affirmatively speaking constitutes 
negative evidence.  Additionally, the first medical evidence 
contained in the claims file is a November 1989 private 
record showing a list of the Veteran's medical problems.  
While a concussion in Vietnam was noted, the only medical 
problem listed was GERD.

The first evidence contained in the claims file that suggests 
the Veteran's disabilities characterized as leg cramps and 
muscle spasms of the arms, recently diagnosed as restless leg 
syndrome and tendonitis, have existed since service is the 
February 2005 written statement that the Veteran used to 
initiate the current claim.  In assessing all the evidence of 
record, the Board finds that the contemporaneous medical and 
lay evidence that is dated prior to February 2005, some of 
which was created by the Veteran, is more probative evidence 
with regard to whether the Veteran's symptomatology has 
existed since service.  As such, we conclude that his 
statements which contend that the symptoms have existed since 
that time are less probative and not credible.  As such, 
there is no credible evidence of record to establish 
continuity of symptomatology for either disorder since 
service.  Therefore, service connection on this basis is not 
warranted.

Furthermore, the Board finds that there is no competent 
evidence that the Veteran has a current chronic disorder that 
was incurred in service.  The Veteran has most recently been 
diagnosed with restless leg syndrome and tendonitis of the 
elbow.  A previous medical record shows a diagnosis of leg 
cramping.  While the Board accepts the Veteran's account of 
his injury in service, we find that there is no competent 
evidence of record to determine that any of these currently 
diagnosed disorders are related to that incident or any event 
in service.  The Veteran does not have the requisite medical 
training or knowledge to provide a competent opinion as to 
the etiology of these disorders.  Jandreau v. Nicholson, 
supra.  Therefore, the RO sought an opinion from a medical 
professional.  In April 2009, the Veteran was afforded an 
examination, and the examiner opined that the currently 
diagnosed disorders were not due to his service.  The 
examiner provided rationales for each opinion.  This is the 
only competent opinion of record with regard to whether the 
Veteran's disabilities are related to his injury in service.  
As such, service connection on this basis is not warranted.

Therefore, the Board concludes that the evidence 
preponderates against the Veteran's claims, and they must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a disability characterized as muscle 
spasms of the arms is denied.

Service connection for a disability characterized by leg 
cramps is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


